PROSPECTUS SUPPLEMENT TO PROSPECTUS DATED MAY 6, 2008 CIT EQUIPMENT COLLATERAL 2008-VT1 Issuing Entity Receivable-Backed Notes CIT FUNDING COMPANY, LLC Depositor CIT Financial USA, Inc. Sponsor and Servicer The depositor, sponsor and servicer are subsidiaries of CIT Group Inc. Consider carefully the Risk Factors beginning on page S-20 in this prospectus supplement and on page 10 in the accompanying prospectus. The notes represent obligations of the issuing entity only and do not represent the obligations of or interests in the servicer, depositor, sponsor or any of their affiliates. This prospectus supplement must be accompanied by the prospectus. The issuing entity will issue the Class A Notes shown in the table below, and the ClassB Notes, the Class C Notes and the Class D Notes described herein. The issuing entity is only offering the Class A Notes hereby. The Class B Notes, the Class C Notes and the Class D Notes will be initially owned by the depositor. The notes are backed by a pledge of assets of the issuing entity, comprised of a pool of commercial equipment lease and loan contracts. Credit enhancement for the notes will consist of  A reserve account that can be used to pay certain shortfalls in payments on the notes;  Subordination of the Class B Notes to the Class A Notes; subordination of the Class C Notes to the Class A Notes and the Class B Notes; and subordination of the Class D Notes to the Class A Notes, the Class B Notes and the Class C Notes. Class of Notes Approximate Initial Aggregate Principal Amount Interest Rate (per annum) First Payment Date Expected Maturity Date Scheduled Maturity Date Price to Public Per Note Underwriting Discount Per Note A-1 $197,000,000 2.82620% June 20, 2008 April 20, 2009 May 20, 2009 100.00000% 0.140% A-2A $105,000,000 4.76000% June 20, 2008 February 22, 2010 October 20, 2010 99.99529% 0.200% A-2B $47,000,000 Floating(1) June 20, 2008 February 22, 2010 October 20, 1010 100.00000% 0.200% A-3 $199,035,000 6.59000% June 20, 2008 August 22, 2011 December 22, 2014 99.97667% 0.250% (1) The Class A-2B Notes will be paid interest based on a floating rate of one-month LIBOR plus 2.00% . The issuing entity will enter into an interest rate swap transaction to hedge against interest rate risk. (2) The Expected Maturity Date of each class of Notes was calculated based on a 7% CPR prepayment speed and certain other assumptions as described herein. The total price to the public is $547,983,619.63. The total underwriting discount is $1,077,387.50. The total proceeds to the issuing entity are $546.906,232.13. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Underwriters of the Class A Notes Barclays Capital JPMorgan BNP Paribas Banc of America Securities LLC SOCIETE GENERALE Prospectus Supplement dated May 9, 2008 TABLE OF CONTENTS Page SUMMARY OF STRUCTURE AND FLOW OF FUNDS S-3 PROSPECTUS SUPPLEMENT SUMMARY S-5 BACKGROUND INFORMATION S-20 RISK FACTORS S-20 THE ISSUING ENTITY S-29 THE ORIGINATORS S-31 THE SPONSOR, SELLER AND SERVICER S-32 THE ADMINISTRATOR S-35 THE SWAP COUNTERPARTY S-35 RELATED TRANSACTIONS S-36 THE CONTRACTS S-36 WEIGHTED AVERAGE LIFE OF THE NOTES S-51 DESCRIPTION OF THE NOTES AND INDENTURE S-56 RATINGS OF THE NOTES S-69 USE OF PROCEEDS S-70 FEES AND EXPENSES S-70 LEGAL PROCEEDINGS S-70 TAX MATTERS S-70 ERISA CONSIDERATIONS S-71 PLAN OF DISTRIBUTION S-71 LEGAL MATTERS S-72 REPORTS TO NOTEHOLDERS S-72 We provide information on the notes in two separate documents:  the accompanying prospectus, which provides general information, some of which may not apply to your notes; and  this prospectus supplement, which describes the particular terms of your Class A Notes. The prospectus supplement and the accompanying prospectus, together, provide a description of the material terms of your notes. This prospectus supplement may be used to offer and sell the Class A Notes only if accompanied by the prospectus. We are not offering the Class B Notes, the Class C Notes and the Class D Notes hereby. You should rely only on the information contained in this prospectus supplement to the extent it provides a more specific description of your Class A Notes. We have not authorized anyone to provide you with information that is different. This document may only be used where it is legal to sell the Class A Notes. If you have received a copy of this prospectus supplement and accompanying prospectus in an electronic format, and if the legal prospectus delivery period has not expired, you may obtain a paper copy of this prospectus supplement and the accompanying prospectus from CIT Funding Company, LLC, at 1 CIT Drive, Livingston, New Jersey 07039, telephone number (973) 740-5000, or from an underwriter by asking any of them for it. We include cross-references in this prospectus supplement and the accompanying prospectus to captions in these materials where you can find further related discussions. The Table of Contents in this prospectus supplement and the Table of Contents included in the accompanying prospectus provide the pages on which these captions are located. A supplement to this prospectus supplement will specify which classes of notes will be issued. The final structure will be set forth in the supplement to this prospectus supplement to be distributed to potential investors prior to the pricing of this transaction. S-2 SUMMARY OF STRUCTURE AND FLOW OF FUNDS This structural summary briefly describes certain major structural components, the relationship among the parties, the flow of funds and certain other material features of the transaction. This structural summary does not contain all of the information that you need to consider in making your investment decision. You should carefully read this entire prospectus supplement and the accompanying prospectus to understand all the terms of the offering. Structure S-3 General Flow of Funds* * This chart does not include swap termination payments. For a description of how swap termination payments are paid, see  Description of Notes and Indenture
